DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments U.S. Application No. 15/630767 filed on January 13, 2022.

Information Disclosure Statement
2.	The Information Disclosure Statements filed on December 30, 2021 and January 27, 2022 and March 24, 2022s were reviewed and accepted by the Examiner. 

Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive.  

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 1, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatenable by Silk et al. U.S. Patent Application Publication No. 2009/0216796 (herein as ‘Silk’) and further in view of Lunetta et al. U.S. Patent Application Publication No. 2001/0031102 (herein as ‘Lunetta’).

As to claim 1 Silk teaches in a digital medium environment for performing digital asset management within a local computing device a computer-implemented method for providing synchronized digital assets within the local computing device (Par. 0020 Silk discloses the data is stored on network storage devices);, the computer-implemented method comprising:
Maintaining on a client device, a local digital image layer database having a digital image mapping that indicates where local digital image layers making up a digital image are locally stored within the local digital image layer database on the user client device, wherein the local digital image layers are stored as independent files distributed across the local digital image layer database on the user client device (Par. 0097 Silk discloses maintaining a database of images. The user is able to access the stored images.  Accessing the stored images is seen as a mapping that indicates where the local digital image layers making up the digital image are locally stored within the database.  The composite object is seen as the digital image.);
generating, on the client device, a composite digital image from the local digital image layers by (Fig. 3C and Par. 0086 and Par. 0087 Silk discloses receiving multiple images from within a storage system are consolidated. Consolidating the images is seen as generating a composite digital image. The multiple images from within a storage system are local digital images);
copying the local digital image layers making up the digital image from within the local digital image layer database on the user client device to form a composite digital image outside of the local digital image layer database on the user client device (Fig. 3C and Par. 0086 and Par. 0087 Silk discloses receiving multiple images from within a storage system are consolidated. Consolidating the images is seen as generating a composite digital image. The multiple images from within a storage system are local digital images. Receiving the files to consolidate the images into a single file is seen as copying the local image layers from the database to form a composite digital image);
generating a digital image manifest for the composite digital image indicating the copied  local digital image layers and further that the copied local digital image layers are locally stored as part of the composite digital image on the user client device (Par. 0099, Par. 0100 and par. 0102 Silk discloses a manifest is generated for the composite object.  The composite object is seen as the consolidate object.  The manifest references each sub object in the composite object); 
and updating at the local digital image layer database on the user client device, the digital image mapping from indicating where the local digital image layers making up the digital image are locally stored within the local digital image layer database on the user client device to indicating where copied local digital image layers of the composite digital image are locally stored on the user client device (Par. 0080 Silk discloses decomposing the composite object so that the object portions of the composite object no longer reference the composite object but instead reference locally stored object portions).
Silk does not teach but Lunetta teaches receiving a client device interaction modifying the digital image (Par. 0049 Lunetta discloses receiving a modification from a user to modify a composite image);
Silk and Lunetta are analogous art because they are in the same field of endeavor, composite objects. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composite object of Silk to include the user modification of Lunetta, to users to have more control with the objects. The suggestion/motivation to combine is that it would be obvious to try in order to allow a user to select a relevant product image (Par. 0004 Lunetta).
Silk teaches determining, in response to the client device interaction modifying the digital image, one or more modified digital image layers and one or more unmodified digital image layers from among the local digital image layers (Par. 0089 and Par. 0092 Silk discloses a change of data occurs and therefore modifying a particular object within the fixed object.  The data that remains unchanged is seen as the unmodified digital image layers from among the local digital image layers);
and updating the composite digital image according to the client device interaction by replacing one or more copied local digital image layers with the one or more modified digital image layers without replacing other copied local digital image layers corresponding to the one or more unmodified digital image layers (Par. 0092 Silk discloses modifying the original object with the edited data to create a differences object.  All references to the original data is replaced to now reference the edited data within the difference object).


	As to claim 16 Silk teaches a system for providing efficient synchronization of digital assets, the system comprising: 
one or more computer-readable memories including a local digital image layer database one a user client device having a digital image manifest that identifies local digital image layers making up a digital image and locally stored locations of each of the local digital image layers on the user client device, wherein each of the local digital image layers of the digital image is locally stored separate from the local digital image layer database at a user client device (Par. 0097 Silk discloses maintaining a database of images. The user is able to access the stored images.  Accessing the stored images is seen as a mapping that indicates where the local digital image layers making up the digital image are locally stored within the database.  The composite object is seen as the digital image.);
and wherein each local digital image layer has a pre-defined boundary within the digital image that is modifiable without affecting other local digital image layers of the digital image (Par. 0089 and Par. 0092 Silk discloses a change of data occurs and therefore modifying a particular object within the fixed object.  The data that remains unchanged is seen as the unmodified digital image layers from among the local digital image layers);
At least one processor configured to cause the system to:
Silk does not teach but Lunetta teaches receive a client device interaction modifying the digital image (Par. 0049 Lunetta discloses receiving a modification from a user to modify a composite image);
Silk and Lunetta are analogous art because they are in the same field of endeavor, composite objects. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composite object of Silk to include the user modification of Lunetta, to users to have more control with the objects. The suggestion/motivation to combine is that it would be obvious to try in order to allow a user to select a relevant product image (Par. 0004 Lunetta).
Silk teaches determine, in response to the client device interaction modifying the digital image, one or more modified digital image layers and one or more unmodified digital image layers from among the local digital image layers based on the digital asset being changed on the user client device, detect a modification to a local component of the digital asset (Par. 0089 and Par. 0092 Silk discloses a change of data occurs and therefore modifying a particular object within the fixed object.  The data that remains unchanged is seen as the unmodified digital image layers from among the local digital image layers);
generate a composite digital image according to the client device interaction by replacing one or more local digital image layers of the digital image with the one or more modified digital image layers without replacing other local digital image layers corresponding to the one or more unmodified digital image layers (Par. 0099, Par. 0100 and par. 0102 Silk discloses a manifest is generated for the composite object.  The composite object is seen as the consolidate object.  The manifest references each sub object in the composite object);
generate a new digital image manifest by replacing, in the image, a first local identifier for a local digital image layer a second local identifier a for a modified  digital image layer (Par. 0099, Par. 0100 and par. 0102 Silk discloses a manifest is generated for the composite object. When the data is changed the manifest is updated. The composite object is seen as the consolidate object.  The manifest references each sub object in the composite object).

As to claim 19 Silk teaches a non-transitory computer readable medium storing instructions that, when executing by at least one processor, cause a computing device to perform operations comprising, (Par. 0020 Silk discloses the data is stored on network storage devices); the method comprising: 
maintaining, on a user client device, a local digital image layer database having a digital image mapping that indicates where local digital image layers making up a digital image are locally stored within the local digital image layer database on the user client device, wherein the local digital image layers are locally stored as independent files distributed across the local digital image layer database on the user client device (Par. 0097 Silk discloses maintaining a database of images. The user is able to access the stored images.  Accessing the stored images is seen as a mapping that indicates where the local digital image layers making up the digital image are locally stored within the database.  The composite object is seen as the digital image);
generating, on the user client device, a composite digital image from the local digital image layers by (Fig. 3C and Par. 0086 and Par. 0087 Silk discloses receiving multiple images from within a storage system are consolidated. Consolidating the images is seen as generating a composite digital image. The multiple images from within a storage system are local digital images);
copying the local digital image layers making up the digital image from within the local digital image layer database on the user client device to form a composite digital image outside of the local digital image layer database on the user client device (Fig. 3C and Par. 0086 and Par. 0087 Silk discloses receiving multiple images from within a storage system are consolidated. Consolidating the images is seen as generating a composite digital image. The multiple images from within a storage system are local digital images. Receiving the files to consolidate the images into a single file is seen as copying the local image layers from the database to form a composite digital image);
and generating a digital image manifest for the composite digital image indicating the copied local digital image layers and further indicating that the copied local digital image layers are locally stored as part of the composite digital image on the user client device (Par. 0099, Par. 0100 and par. 0102 Silk discloses a manifest is generated for the composite object.  The composite object is seen as the consolidate object.  The manifest references each sub object in the composite object);
updating, at the local digital image layer database on the user client device, the digital image mapping from indicating where the local digital image layers making up the digital image are locally stored within the local digital image layer database on the user client device to indicating where the copied local digital image layers of the composite digital image are locally stored on the user client device (Par. 0080 Silk discloses decomposing the composite object so that the object portions of the composite object no longer reference the composite object but instead reference locally stored object portions);
Silk does not teach but Lunetta teaches receiving a client device interaction modifying the digital image (Par. 0049 Lunetta discloses receiving a modification from a user to modify a composite image);
Silk and Lunetta are analogous art because they are in the same field of endeavor, composite objects. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composite object of Silk to include the user modification of Lunetta, to users to have more control with the objects. The suggestion/motivation to combine is that it would be obvious to try in order to allow a user to select a relevant product image (Par. 0004 Lunetta).
Silk teaches determining, in response to the client device interaction modifying the digital image, one or more modified digital image layers and one or more unmodified digital image layers from among the local digital image layers (Par. 0089 and Par. 0092 Silk discloses a change of data occurs and therefore modifying a particular object within the fixed object.  The data that remains unchanged is seen as the unmodified digital image layers from among the local digital image layers); 
and updating the composite digital image according to the client device interaction by replacing one or more copied local digital image layers with the one or more modified digital image layers without replacing other copied local digital image layers corresponding to the one or more unmodified digital image layers (Par. 0092 Silk discloses modifying the original object with the edited data to create a differences object.  All references to the original data is replaced to now reference the edited data within the difference object).

14.	Claims 2-11 and 14, 15 and 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silk et al. U.S. Patent Application Publication No. 2009/0216796 (herein as ‘Silk’) and further in view of Lunetta et al. U.S. Patent Application Publication No. 2001/0031102 (herein as ‘Lunetta’) and further in view of Taleck et al. U.S. Patent Application Publication No. 2011/0161723 (herein as ‘Taleck’).



As to claim 2 Silk in combination with Lunetta teaches each and every limitation of claim 1.
Silk in combination with Lunetta does not teach but Taleck teaches synchronizing the local digital image layers of the digital image from the local digital image layer database and the digital image manifest on with cloud storage device before generating the composite digital image (Par. 0105 Taleck discloses transferring data from the cloud storage. Par. 0107 Taleck discloses encoding the data into one or more segments);
and removing, after updating the digital image mapping to indicate where the copied local digital image layers of the composite digital image are locally stored on the user client device, the local digital image layers that are locally stored as independent files from the local digital image layer database on the user client device (Par. 0107 Taleck discloses deleting a particular portion of the data. The remaining modified data is encoded into one or more segments).
Silk and Taleck are analogous art because they are in the same field of endeavor, file packaging. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the file packaging of Silk to include the unique data identifiers of Taleck, to identify redundant data. The suggestion/motivation to combine is that it would be obvious to try in order to provide improved performance on storage devices within a cloud network (Par. 0005-0007 Taleck);
Silk teaches and wherein the local digital image layer database on the user client device maintains local digital image layers for multiple digital images (Par. 0097 Silk discloses maintaining a database of images. The user is able to access the stored images.  Accessing the stored images is seen as a mapping that indicates where the local digital image layers making up the digital image are locally stored within the database.  The composite object is seen as the digital image.);

As to claim 3 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 2.
In addition Taleck teaches further comprising: 
Taleck teaches in response to updating the composite digital image according to the client device interaction, removing the one or more copied local digital image layers upon replacing the one or more copied local digital image layers(Par. 0107 Taleck discloses deleting a particular portion of the data. The remaining modified data is encoded into one or more segments).

As to claim 4 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 3.
In addition Taleck teaches further comprising: replacing, within the digital image manifest and after updating the composite digital image, first local identifier for a copied local digital image layer with a second local identifier for a modified digital image layer (Par. 0107 Taleck discloses after removing data portions the recoded data is assigned the corresponding labels);
and updating, upon, replacing the first local identified with the second local identifier within the digital image manifest the updated digital asset mapping to reflect locations of the one or more modified digital image layers (Par. 0092 Silk discloses modifying the original object with the edited data to create a differences object.  All references to the original data is replaced to now reference the edited data within the difference object).

As to claim 5 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 3.
In addition Taleck teaches further comprising receiving the client device interaction via an application located on executed on the user client device, wherein the application displays composite digital image as a monolithic image(Par. 0027 Taleck discloses the storage interface appears to clients for interaction. Par. 0094 Taleck discloses outputting the data to the client. Par. 0107 Taleck discloses deleting a particular portion of the data. The remaining modified data is encoded into one or more segments).

As to claim 6 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 5.
In addition Taleck teaches further comprising receiving, from the application, an inter-process communication indicating that one or more local digital image layers of the digital image have been modified (Par. 0089 and Par. 0092 Silk discloses a change of data occurs and therefore modifying a particular object within the fixed object.  The data that remains unchanged is seen as the unmodified digital image layers from among the local digital image layers);

As to claim 7 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 1.
In addition Taleck teaches wherein the receiving the client device interaction modifying the digital image comprises receiving an editing action modifying a subset of the local digital image layers (Par. 0089 and Par. 0092 Silk discloses a change of data occurs and therefore modifying a particular object within the fixed object.  The data that remains unchanged is seen as the unmodified digital image layers from among the local digital image layers);

As to claim 8 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 3.
In addition Taleck teaches further comprising: synchronizing one or more modified digital image layers of the composite digital image with a cloud storage device without synchronizing the one or more unmodified digital image layers (Par. 107 Taleck discloses retrieving the data segments to be modified. Then re-encoding the data segements);
And based on synchronizing the one or more modified digital layers with the cloud storage device removing the updated composite digital image the local digital image layer database (Fig. 1 and Par. 0104 Taleck discloses receiving an update request from the cloud storage. removing a specific portion of the data).

As to claim 9 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 1.
In addition Silk teaches wherein the one or more modified digital image layers and the other copied local digital image layers into a compressed version of the composite digital image (Par. 0082 Silk discloses the different objects are stored back to back into a single object .

As to claim 10 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 9.
In addition Taleck teaches further comprising; generating an additional composite digital image by replacing the one or more copied local digital image layers with the or more digital image layers and replacing the other copied local digital image layers with unmodified digital image layers  based on generating the additional composite digital image, and removing the composite digital image from the user client device (Par. 0089 and Par. 0092 Silk discloses a change of data occurs and therefore modifying a particular object within the fixed object.  The data that remains unchanged is seen as the unmodified digital image layers from among the local digital image layers. Par. 0092 Silk discloses modifying the original object with the edited data to create a differences object.  All references to the original data is replaced to now reference the edited data within the difference object).


As to claim 11 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 9.
In addition Taleck teaches further comprising; modifying the packaged file of the digital asset to include the updated copy of the component comprises: 
appending the compressed version of the composite digital image to a packaged file (Par. 0056 Taleck discloses the labels associated with portions are compressed. Par. 0091 Taleck discloses the compressed segments area added to the portion of data segment); 
based on appending the compressed version of the composite digital image to the packaged file removing the digital image from the user client device upon creating the modified packaged file including removing the local component from the user client device  (Par. 107 Taleck discloses retrieve the specified portion of the data, delete specified portions of the data and modify the data).

As to claim 14 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 2.
In addition Taleck teaches further comprising monitoring digital images located in a monitored digital image directory of the client device, wherein each of the digital images within the monitored digital image directory is registered to the database and synchronized a the cloud storage device (Par. 0107 Taleck discloses the remaining modified data is encoded into one or more segments).

As to claim 15 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 1.
In addition Taleck teaches wherein the local digital image layer database contains one or more previous digital images manifests of the digital image, each previous digital image manifest corresponds to a previous version of the digital image, one or more local digital image layers corresponding to previous versions of the digital image are maintained on the cloud storage device (Par. 0107 Taleck discloses the remaining modified data is encoded into one or more segments).


As to claim 17 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 16.
In addition Taleck teaches wherein the at least one processor is further configured to cause the system to: display the digital image as a monolithic image at the user client device within a first application based on the first application accessing (Par. 0027 Taleck discloses the storage interface appears to clients for interaction. Par. 0094 Taleck discloses outputting the data to the client. Par. 0107 Taleck discloses deleting a particular portion of the data. The remaining modified data is encoded into one or more segments).
indicate, to the first application, that the digital image has been modified by a second application, which causes the first application to access the composite digital image (Par. 0080 Silk discloses decomposing the composite object so that the object portions of the composite object no longer reference the composite object but instead reference locally stored object portions);
and update the display within the first application to display the composite digital image based on the first application accessing the composite digital image, wherein the display is automatically updated without user interaction (Par. 0094 Taleck discloses outputting the data to the client).

As to claim 18 Silk in combination with Lunette and Taleck teaches each and every limitation of claim 16.
In addition Taleck teaches, cause the system to remove the local digital image layer from the local digital image layer database upon generating the composite digital image (Par. 107 Taleck discloses retrieve the specified portion of the data, delete specified portions of the data and modify the data).


15.	Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silk et al. U.S. Patent Application Publication No. 2009/0216796 (herein as ‘Silk’) and further in view of Lunetta et al. U.S. Patent Application Publication No. 2001/0031102 (herein as ‘Lunetta’) and further in view of Taleck et al. U.S. Patent Application Publication No. 2011/0161723 (herein as ‘Taleck’).

As to claim 20 Silk in combination with Lunetta and Taleck teaches each and every limitation of claim 19.
In addition Silk teaches wherein the copied local digital image layers are locally stored at locations on the user client device separate from the local digital image layer database on the user client device (Par. 0097 Silk discloses maintaining a database of images. The user is able to access the stored images.  Accessing the stored images is seen as a mapping that indicates where the local digital image layers making up the digital image are locally stored within the database.  The composite object is seen as the digital image);


16.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silk et al. U.S. Patent Application Publication No. 2009/0216796 (herein as ‘Silk’) and further in view of Lunetta et al. U.S. Patent Application Publication No. 2001/0031102 (herein as ‘Lunetta’), Taleck et al. U.S. Patent Application Publication No. 2011/0161723 (herein as ‘Taleck’) and Wang et al. WO/2017/080428 (herein as ‘Wang’).


As to claim 12 Silk in combination with Lunetta and Taleck teaches each and every limitation of claim 9.
Silk in combination with Lunetta and Taleck does not teach but Wang teaches further comprising determining that a redundancy threshold is satisfied according to a number of outdated local digital image layers within the packaged file and Generating an additional packaged file based on determining that the redundancy threshold is satisfied (Par. 0075 Wang discloses deleting file segments from the aggregate file based upon the aggregate file aging exceeding the 5 days and then deleting the file). 
Silk and Wang are analogous art because they are in the same field of endeavor, file packaging. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the composite object of Silk to include the accessing of small files of Wang, to reduce the storage requirements and cost. The suggestion/motivation to combine is that it would be obvious to try in order to provide retrieval efficiency (Par. 0004 Wang).


As to claim 13 Silk in combination with Lunetta and Taleck teaches each and every limitation of claim 12.
Silk in combination with Lunetta and Taleck does not teach but Wang teaches where the redundancy threshold comprises a threshold ratio of outdated local digital image layers to updated local digital image layers (Par. 0075 Wang discloses deleting file segments from the aggregate file based upon the aggregate file aging exceeding the 5 days and then deleting the file).
Silk and Wang are analogous art because they are in the same field of endeavor, file packaging. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the file composite object of Silk to include the accessing of small files of Wang, to reduce the storage requirements and cost. The suggestion/motivation to combine is that it would be obvious to try in order to provide retrieval efficiency (Par. 0004 Wang).



Conclusion

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  May 07, 2022Examiner, Art Unit 2159      
                                                                                                                                                                                          /AMRESH SINGH/Primary Examiner, Art Unit 2159